August 9, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         RICHARD ALAN HAASE, Appellant

NO. 14-11-00024-CV                          V.

   PEARL RIVER POLYMERS, INC., POLYCHEMIE, INC., POLYDYNE, INC.,
  CHEMTALL, INC., SNF HOLDING COMPANY, SNF, INC., WRIGHT & CLOSE
            LLP, AND PROVOST HUMPHREY, LLP, Appellees
                   ________________________________

        This cause, an appeal from the judgment signed January 6, 2011 in favor of
appellees Pearl River Polymers, Inc., Polychemie, Inc., Polydyne, Inc., Chemtall, Inc.,
SNF Holding Company, SNF, Inc., Wright & Close LLP, and Provost Humphrey, LLP,
was heard on the transcript of the record. We have inspected the record and find no error
in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant Richard Alan Haase to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.